DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-4E should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first metal layer" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires the limitation “only a portion of a thickness of the lower electrode is etched to shape the lower electrode”. However, referring to Fig. 5E, it is readily apparent the entire thickness of the lower electrode 20 has been etched.
Claim Rejections - 35 USC § 102


Claim(s) 1, 2, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bouche (US7612488B1).
Regarding claims 1 and 2, Bouche discloses a method of manufacturing a resonator package, comprising etching a lower electrode (152) with a hardmask (154), wherein only a portion of a thickness of the lower electrode is etched to shape the lower electrode (see rejection under 35 U.S.C. 112(a)). The lower electrode is etched at least twice with the hardmask patterned into at least two shapes. More specifically, the hardmask has at least two shapes, depending on which surface of the mask is observed. Further, 152 is exposed to an etchant at the end of the etching in Fig. 8, forming the mask 154. 152 is etched a second time in Fig. 9, using 158 and 154 as masks. This also appears to correspond to the subject matter of claim 7. 
Regarding claim 8, the piezoelectric layer is 140. After etching a first metal layer (152 with 154) according to two shapes (compare 152 and 154 of Fig. 7 with those in Fig. 10) to form a first electrode (152 with 154 as in Fig. 10), forming a dielectric layer (156) covering a sidewall of the first electrode (see Fig. 10). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bouche in view of Nallan (US2002/0028582A1).
Bouche draws the sidewall of layer 152 as a vertical surface. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that an etching process such as the plasma etching used to etch layer 152 (see col. 5, lns. 49-51) a slight tapering of the sidewall. See for example the tapering, in Fig. 2B of Nallan, of tungsten features 204 (i.e. same material as 152) as a result of a plasma etching. Therefore, in view of Nallan, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the etching process to pattern material 152 would result in an obtuse angle with the upper surface of the first electrode, the first electrode therefore having a step portion (transition from 154 to 152) and a sloped sidewall.
Conclusion
No prior art is applied against claims 3-6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US2008/0153248A1 discloses partially etching a dielectric layer 116, to prevent a short circuit between electrodes 118 and 114, among other reasons. This is somewhat similar to the present concept of partially etching a lower electrode of the capacitor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729